Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
24, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 24, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00776-CV
____________
 
RICKY ALLEN FERTIG, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 14, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  The petition does not comply with the
requirements of Tex.  R. 
App.  P.  52.3.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 24, 2003.
Panel consists of
Justices Yates, Hudson, and Frost.